UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 3, 2008 HORIZON FINANCIAL CORP. (Exact name of registrant as specified in its charter) Washington 0-27062 91-1695422 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1500 Cornwall Avenue, Bellingham, Washington 98225 (Address of principal executive offices) (Zip Code) Registrant’s telephone number (including area code):(360) 733-3050 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events Horizon Financial Corp. (the “Company”) announced on October 3, 2008 that the Company’s Board of Directors had reduced its quarterly cash dividend to $0.05 per share from $0.135 per share in order to preserve capital in these times of economic uncertainty.The dividend will be paid on November 7, 2008 to shareholders of record as of the close of business on October 17, 2008.The press release announcing the dividend is attached as Exhibit 99.1 and incorporated by reference herein. Item 9.01Financial Statements and Exhibits (d) Exhibits 99.1Press Release of Horizon Financial Corp. dated October 3, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. HORIZON FINANCIAL CORP. Date: October 8, 2008 By: /s/Dennis C. Joines Dennis C. Joines Executive Vice President Exhibit Press Release dated October 3, 2008 CONTACTS:V. Lawrence Evans, Chairman Rich Jacobson, CEO Dennis Joines, President & COO 360.733.3050 NEWS RELEASE Horizon Financial Corp. Announces Quarterly Cash Dividend of $0.05 Per Share; Remains Well-Capitalized and Reiterates No Exposure to Freddie Mac and Fannie Mae Preferred Stock and Schedules Conference Call for FY2Q09 BELLINGHAM, WA- October 3, 2008- Horizon Financial Corp. ("Horizon") (NASDAQ: HRZB) today announced its Board of Directors has reduced its quarterly cash dividend to $0.05 per share from $0.135 per share, acknowledging the importance of preserving capital in times of economic uncertainty. Horizon continues to meet the regulatory guidelines for a well-capitalized institution as of September 30, 2008, even as it continues to maintain higher provisions for loan losses.
